Per Curiam :
It appearing to< the court that the writ of error in this cause was issued on a day of the January term, A. D. 1893, of this court and made returnable tO' a day in said *479term in violation of the statute (Section 1270, Revised Statutes,), and the court is without jurisdiction of the subject-matter (Fleming v. Fleming, 40 Fla. 154, 23 South. Rep. 571; Browning v. State, 40 Fla. 466, 25 South. Rep. 62; Simmons v. State, 40 Fla. 467, 25 South. Rep. 62; Savannah, Florida & Western Ry. Co. v. Justice, 41 Fla. —, 26 South. Rep. 704), it is, therefore, ordered that said cause be stricken from the docket and the writ dismissed.